Case 15-15915        Doc 49     Filed 12/10/18     Entered 12/10/18 16:14:46          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 15915
         Alan Chalmers

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/04/2015.

         2) The plan was confirmed on 07/15/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/01/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $19,935.08.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-15915             Doc 49         Filed 12/10/18    Entered 12/10/18 16:14:46                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $10,414.00
           Less amount refunded to debtor                                $363.69

 NET RECEIPTS:                                                                                          $10,050.31


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $410.38
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,410.38

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Loan Financial                      Unsecured         527.00           NA              NA            0.00       0.00
 Aamco Transmission                      Unsecured      1,000.00            NA              NA            0.00       0.00
 Cavalry SPV I LLC                       Unsecured         631.00        631.42          631.42          69.46       0.00
 Cerastes LLC                            Unsecured           0.00        805.13          805.13          88.56       0.00
 City of Chicago Department of Revenue   Unsecured         100.00         47.15           47.15           5.19       0.00
 Comcast                                 Unsecured         235.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         700.00        727.88          727.88          80.07       0.00
 Credit First                            Unsecured      1,186.00       1,186.22        1,186.22        130.48        0.00
 Department of the Treasury              Priority          800.00           NA              NA            0.00       0.00
 Educational Credit Management Corp      Unsecured     20,000.00     20,638.65        20,638.65      2,270.25        0.00
 First Premier BANK                      Unsecured         463.00           NA              NA            0.00       0.00
 First Premier BANK                      Unsecured         655.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority          800.00        520.81          520.81        520.81        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         46.07           46.07           5.07       0.00
 Kingdom Management Company              Unsecured           0.00      7,425.00        7,425.00        816.75        0.00
 Monterey Financial Services             Unsecured         400.00        349.20          349.20          38.41       0.00
 Peoples Gas                             Unsecured         600.00           NA              NA            0.00       0.00
 PLS Loan Store                          Secured        1,553.00           0.00        1,553.00      1,553.00      61.88
 Proinvest Realty                        Unsecured      6,000.00            NA              NA            0.00       0.00
 T Mobile USA                            Unsecured         200.00           NA              NA            0.00       0.00
 WOW Chicago                             Unsecured         312.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-15915        Doc 49      Filed 12/10/18     Entered 12/10/18 16:14:46             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,553.00          $1,553.00             $61.88
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,553.00          $1,553.00             $61.88

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $520.81            $520.81              $0.00
 TOTAL PRIORITY:                                            $520.81            $520.81              $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,856.72          $3,504.24              $0.00


 Disbursements:

         Expenses of Administration                             $4,410.38
         Disbursements to Creditors                             $5,639.93

 TOTAL DISBURSEMENTS :                                                                     $10,050.31


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
